DISMISS; and Opinion Filed October 18, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00723-CV

                    JOHN MARSTON, Appellant
                               V.
ADMINSOURCE CONCEPTS, LLC, INNOVATIVE BENEFIT SOLUTIONS, LLC, AND
     NATIONAL ASSOCIATION OF CONSUMERS DIRECT, INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-03694

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Fillmore, and Justice Brown
                                  Opinion by Justice Fillmore
       On October 5, 2016, appellant filed a motion to dismiss his appeal. In his motion,

appellant advises the Court that he no longer desires to prosecute his appeal and requests that the

Court dismiss the appeal in its entirety. We grant his motion and dismiss this appeal. TEX. R.

APP. P. 42.1(a)(1).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

160723F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JOHN MARSTON, Appellant                             On Appeal from the 101st Judicial District
                                                    Court, Dallas County, Texas,
No. 05-16-00723-CV         V.                       Trial Court Cause No. DC-16-03694.
                                                    Opinion delivered by Justice Fillmore,
ADMINSOURCE CONCEPTS, LLC,                          Chief Justice Wright and Justice Brown
INNOVATIVE BENEFIT SOLUTIONS,                       participating.
LLC, AND NATIONAL ASSOCIATION
OF CONSUMERS DIRECT, INC.,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees Adminsource Concepts, LLC, Innovative Benefit
Solutions, LLC, and National Association Of Consumers Direct, Inc. recover their costs of this
appeal from appellant John Marston.


Judgment entered this 18th day of October, 2016.




                                              –2–